Citation Nr: 1224920	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  11-03 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cleveland, Ohio


THE ISSUES

1.  Entitlement to payment or reimbursement of medical expenses incurred at MetroHealth Medical Center (MetroHealth) from June 2, 2010 to June 5, 2010.  

2.  Entitlement to payment or reimbursement of medical expenses incurred at Parma Community General Hospital (Parma) on June 8, 2010.  

(The issue of service connection for bilateral hearing loss is the subject of a separate decision by the Veterans Law Judge who conducted a hearing in the matter.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1969 to February 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Cleveland, Ohio VA Medical Center (VAMC) which denied reimbursement for a period of care from June 2 to June 8, 2010.  In October 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran requested, and was granted, a 60 day abeyance period for submission of additional evidence.  Later that month additional evidence was received with a waiver of RO initial consideration.  

The matter of entitlement to payment or reimbursement of medical expenses incurred at Parma on June 8, 2010 is being REMANDED to the VAMC for further development.  The appellant will be notified if further action on his part is required.  


FINDINGS OF FACT

1.  On June 2, 2010, the Veteran was admitted to MetroHealth for non-preauthorized (by VA) emergency treatment for injuries sustained in a fall; he was discharged from the facility on June 5, 2010.  

2.  During that hospitalization the Veteran did not receive care for a service-connected disability or for a non-service connected disability associated with and aggravating a service-connected disability; he was not totally disabled due to service connected disability; he was not participating in a vocational rehabilitation program; and he had Medicare Part A health insurance coverage .  
CONCLUSION OF LAW

The criteria for establishing entitlement to payment or reimbursement of unauthorized private medical expenses are not met for the treatment the Veteran received at MetroHealth from June 2, 2010 to June 5, 2010.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 17.120, 17.1000, 17.1001, 17.1002 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Significantly, this claim is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  There is caselaw to the effect that the VCAA and its implementing regulations do not apply in this matter.  See Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly so finding the Court appeared to assume the VCAA applies to a Chapter 17 claim (but then held that the failure to comply with the VCAA notice requirements in that case was non-prejudicial).  Regardless, the Board finds that the Veteran has had a fair opportunity to present arguments and evidence in support of this claim.  Indeed, in his statements he has demonstrated an actual knowledge of what evidence is required to establish entitlement to the benefit sought.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

Regarding the matter addressed on the merits herein, the Board is satisfied that any VA duty to assist is met.  All pertinent private hospitalization records were submitted or obtained, and pertinent VA records have also been obtained.  The Veteran has submitted medical evidence and personal statements.  He has not identified any pertinent evidence that remains outstanding.  

B. Factual Background, Legal Criteria, and Analysis

On June 2, 2010 the Veteran was admitted to MetroHealth for bilateral frontal subarachnoid hemorrhage with a component of subdural hematoma, frontal bone fracture, and displacement of the cribriform plate with an adjacent pocket of air, suspicious for a dural tear, sustained in a fall from a ladder resulting in head injury.  He remained hospitalized there until June 5, 2010.  In part, he seeks reimbursement for this period of hospitalization.  

In claims involving payment/reimbursement by VA for medical expenses incurred for treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If payment was not pre-authorized, the analysis then proceeds to whether payment or reimbursement for the non-preauthorized services is warranted.  

The Veteran does not claim that he had (or sought) prior authorization from VA for the care he received at MetroHealth from June 2 to June 5, 2010, nor is there any indication in the record of such authorization.  It is not in dispute that no private medical treatment at issue was pre-authorized by VA.  

When a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that provide for payment or reimbursement for the medical expenses thus incurred, 38 U.S.C.A. §§ 1725 and 1728.  Which statute applies is generally dependent on whether he has an adjudicated service-connected disability.  

The Veteran's only service connected disability is posttraumatic stress disorder (PTSD), rated 50 percent.  It is neither shown nor alleged that any treatment provided during the hospitalization in question was for PTSD.  Likewise, he does not allege, nor does the record show, that he was participating in a vocational rehabilitation program.  As the medical treatment in question was not for a service-connected disability (or a non-service connected disability aggravating a service-connected disability), as the Veteran is not totally disabled due to service-connected disability, and as he was not participating in a vocational rehabilitation program, the criteria for payment or reimbursement under 38 U.S.C.A. § 1728 are not met.  

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (enrolled in the annual patient enrollment system and recipients of VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725.  

The circumstances under which entitlement to payment or reimbursement may be provided under § 1725 are highly limited.  To establish entitlement under this statute, each of the following conditions must be met: 

(a) The emergency services were provided in a hospital emergency department or a similar facility providing emergency care; 

(b) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health; 

(c) A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized).  

(e) The veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C., Chapter 17 within two years before the non-VA emergency treatment; 

(f) The veteran is financially liable to the non-VA provider of the emergency treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) The veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.  

38 C.F.R. § 17.1002 (2011).  Since all criteria must be met to establish entitlement, if there is a failure to satisfy any single criterion, the claim must be denied.  

The term "health-plan contract" includes an insurance policy or contract, medical or hospital service agreement, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid; an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c) (which refers to the Medicare program administered by the Social Security Administration); certain State plans for medical assistance; and workers' compensation laws or plans.  38 U.S.C.A. § 1725(f)(2); 38 C.F.R. § 17.1001(a).  

The instant claim for reimbursement (for the period from June 2 to June 5, 2010) has been denied, in part, based on findings that he has coverage under a health-plan contract for payment or reimbursement for the emergency treatment.  The record shows that the Veteran had Medicare Part A coverage, and he testified at the October 2011 Travel Board hearing that he has Medicare Part A coverage.  Consequently, the Veteran does not meet requirement (g) of those listed above.  See 38 U.S.C.A. § 1725(f)(2); 38 C.F.R. §§ 17.1001(a), 17.1002 (2011);  Hence, he is barred from this benefit sought as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The appeal to establish entitlement to payment or reimbursement for unauthorized private medical services the Veteran received at MetroHealth from June 2, 2010 to June 5, 2010 is denied.  


REMAND

The remaining issue before the Board is the Veteran's entitlement to payment or reimbursement of medical expenses he incurred at Parma on June 8, 2010.  The record shows that on June 8, 2010, the Veteran's wife contacted the Brecksville, Ohio VAMC regarding his condition.  She reported he was experiencing residual effects from a June 2, 2010 fall (acting abnormally, "out of it").  She was instructed to take him to the nearest hospital, Parma, for immediate evaluation.  If admission was necessary, arrangements would be made to transport him to "WP".  She took him to Parma, and that night he was transferred by ambulance to MetroHealth for continued treatment until his discharge on June 10, 2010.  [The period of treatment at MetroHealth from June 8 to June 10, 2010 is not before the Board.]  

According to the statement of the case, the Veteran's claim for payment or reimbursement of medical expenses incurred at Parma on June 8, 2010 has been denied based on findings (1) that the treatment was provided after he was stabilized (i.e., there was no longer a medical emergency) and (2) that he had insurance coverage (i.e., Medicare).  However, it is alleged (with citation to the instructions by VA to the Veteran's wife to take him to Parma for immediate evaluation) that his treatment at Parma was in fact pre-authorized by VA (in which case the bases for the denial of reimbursement would not apply).  

Consequently, the following questions must be addressed: (1) Were the services the Veteran received at Parma pre-authorized by VA? (2) If not, is reimbursement nonetheless warranted (to include the matters of whether or not there was a medical emergency, and whether the Veteran had insurance coverage) ?  As the record is unclear as to what, if anything, was pre-authorized when the Veteran's wife took him to Parma, further development of the evidentiary record is clearly indicated.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should associate with the record complete copies of reports/notations of any (and all) communications between the VAMC and the Veteran's wife before she took him to Parma, and any (and all) communications the VAMC had with Parma regarding the Veteran's admission to (and the care he received there) on June 8, 2010.  

2.  With appropriate releases from the Veteran, the VAMC should secure for the record from Parma complete copies of all records/communications in Parma's possession regarding any contacts with VA pertaining to the Veteran's admission there on June 8, 2010 (and the treatment he received on that date).  Of particular interest are any records pertaining to VA pre-authorization for treatment at Parma (i.e., indicating whether such was sought/provided).   

3.  The VAMC should arrange for any further development indicated, and then readjudicate the Veteran's claim for reimbursement (addressing first the allegation that the services the Veteran received at Parma on June 8, 2010 were pre-authorized, and if not whether reimbursement for unauthorized medical expenses is warranted).  If it remains denied, the VAMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


